Per Curiam.

Upon examination of the record, we conclude that the findings of the Board of Commissioners on Grievances and Discipline are fully supported by the evidence. The objections to such findings and to the recommendation of the board are overruled, and the recommendation of the board that respondent be indefinitely suspended from the practice of law is confirmed.

Report confirmed and judgment accordingly.

O’Neill, C. J., Schneider, Herbert, CorrigaN, Steen, Leach and Brown, JJ., concur.